EXHIBIT 10.41




CONFIDENTIAL TREATMENT REQUESTED

MASTER SERVICES
AGREEMENT
BETWEEN
QUINTILES COMMERCIAL EUROPE
LIMITED
AND
ALIMERA SCIENCES INC.



1



--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT REQUESTED

MASTER SERVICES AGREEMENT
THIS Master Services Agreement (“Agreement”) is made between:-
1.
QUINTILES COMMERCIAL EUROPE LIMITED a company organised and existing pursuant to
the laws of England and Wales (under Company Registration No 2246066) and having
its registered office at 500 Brook Drive, Green Park, Reading RG2 6UU, England
(hereinafter referred to as “Quintiles Commercial”), and

2.
ALIMERA SCIENCES, INC., a company organised and existing pursuant to the laws of
the State of Delaware, United States of America and having its registered office
at 6120 Windward Parkway, Suite 290, Alpharetta, GA 30005 U.S.A. (hereinafter
referred to as “Alimera”).

(Each a “Party”, and together the “Parties”)
WHEREAS:-
A.
Alimera and/or its Affiliates (as defined below) are in the business of
developing, manufacturing and/or distributing pharmaceutical products, medical
devices and/or biotechnology products. Quintiles Commercial and its Affiliates
are in the business of providing sales services, marketing services and
commercialisation services, strategic planning & project management services,
market access and pricing & reimbursement services, drug safety & medical
affairs services including pharmacovigilance, medical information & medical
communication services, medical science liaison and other regulatory support and
consultancy advice in Europe for the pharmaceutical, medical device and
biotechnology industries.

B.
Alimera and Quintiles Commercial desire to enter into this Agreement to provide
the terms and conditions upon which Alimera and/or its Affiliates may engage
Quintiles Commercial and/or its Affiliates to provide, without limitation,
marketing, brand management, sales promotion & detailing services, strategic
planning services, project management services, market access and pricing &
reimbursement support, exploitant services, regulatory services, medical science
liaison & communications services and/or consultancy advice to Alimera and/or
its Affiliates in relation to the commercialisation of Alimera’s pharmaceutical
product ILUVIEN® (intravitreal implant of sustained-release fluocinolone
acetonide, for the treatment of chronic diabetic macular edema) (the “Product”)
in certain mutually agreed territories in Europe which may include, without
limitation, the UK, Germany, France, **** (each a “Territory”, and together the
“Territories”) by executing individual Project Orders (as defined below)
specifying the details of, without limitation, the services, fees and
pass-through expenses, respective responsibilities and obligations of the
parties, duration, termination and related terms and conditions.

NOW IT IS HEREBY AGREED as follows:-

2
**** CERTAIN INFORMATION HAS BEEN OMITTED AND FILED SEPARATELY WITH THE
COMMISSION. CONFIDENTIAL TREATMENT HAS BEEN REQUESTED WITH RESPECT TO THE
OMITTED PORTIONS.



--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT REQUESTED

1.
Scope of the Agreement; Project Orders; Nature of Services; Joint Steering
Committee.

1.1
Scope of Agreement.

1.1.1
As a “master” form of agreement, this Agreement allows the Parties and/or their
respective Affiliates to contract for individual projects through the issuance
of separate Project Orders, without having to re-negotiate the basic terms and
conditions contained herein.

1.1.2
This Agreement covers the provision of Services (as defined below) by Quintiles
Commercial and/or Quintiles Commercial’s Affiliates (as set forth in Clause 15
below) and, accordingly, this Agreement represents a vehicle by which Alimera
and/or its Affiliates can efficiently contract with Quintiles Commercial and its
Affiliates for a broad range of Services. The term “Affiliate” shall mean any
corporation or business entity controlled by, controlling or under common
control with a Party to this Agreement only for so long as such control
continues to exist. For this purpose, the term “control” shall mean the ability
to vote more than fifty percent (50%) of the voting securities of any entity or
otherwise having the ability to direct the management and policies of an entity.

1.2
Project Orders.

1.2.1
Quintiles Commercial and Alimera intend that their respective Affiliates may
execute Project Orders directly pursuant to the terms of this Agreement. Unless
the context requires otherwise, (i) in the case of a Project Order executed by
an Alimera Affiliate(s), for the purposes of that Project Order references to
“Alimera” in this Agreement (and the related rights and obligations) shall mean
the relevant Affiliates of Alimera which is a party to that Project Order, and
(ii) in the case of a Project Order executed by a Quintiles Commercial
Affiliate(s), for the purposes of that Project Order, references to “Quintiles
Commercial” in this Agreement (and the related rights and obligations) shall
mean the relevant Affiliates of Quintiles Commercial which is a party to that
Project Order, and (iii) any reference to the employees, agents and
representatives of Alimera or of Quintiles Commercial in this Agreement shall
mean employees, agents and representatives of that Affiliate consistent with the
foregoing. Quintiles Commercial shall ensure that each of its Affiliates (and
each of their employees, agents and representatives) complies with all
obligations imposed on Quintiles Commercial under this Agreement. Any breach of
any such obligations by any Quintiles Commercial Affiliate (or any of their
employees, agents and representatives) shall be deemed a breach by Quintiles
Commercial of its obligations under this Agreement, and Quintiles Commercial
shall be jointly and severally responsible and liable for any breach of any such
obligations by any Quintiles Commercial Affiliate (or any of their employees,
agents and representatives).


3





--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT REQUESTED

1.2.2
The specific details of each project and the Services to be undertaken by
Quintiles Commercial and/or its Affiliate(s) shall be separately negotiated and
specified in writing on terms and in a form acceptable to the Parties, as
evidenced by each Party’s execution of such writing (each such writing, a
“Project Order”). Each Project Order will include, as appropriate, the scope of
the Services, time line, and budget and payment terms. Each Project Order shall
be subject to, and shall be deemed to incorporate by reference, all of the terms
and conditions of this Agreement, in addition to the specific details set forth
in the Project Order. To the extent any terms or provisions of a Project Order
conflict with the terms and provisions of this Agreement, the terms and
provisions of this Agreement shall control, except to the extent that the
applicable Project Order expressly and specifically states an intent to
supersede the Agreement on a specific matter. Any modification of the terms and
provisions of this Agreement within a Project Order will apply only to that
Project Order in which the modification is set forth.

1.3
Nature of Services.

The scope of the services covered by this Agreement in respect of which
individual Project Orders may from time to time be entered into as provided
above may include without limitation marketing, brand management, sales
promotion & detailing services, strategic planning services, project management
services, market access and pricing & reimbursement support, exploitant
services, regulatory services, medical science liaison & communications services
and consultancy advice requested by Alimera or its Affiliates from time to time
and agreed to by Quintiles Commercial as set forth in each applicable Project
Order (the “Services”). For the avoidance of doubt, nothing in this Agreement
shall be construed to transfer from Alimera to Quintiles Commercial and/or any
of its Affiliates any regulatory requirements unless such transfer is
specifically provided for in the applicable Project Order.
1.4
Joint Steering Committee.

1.4.1
Formation; Purposes.

Quintiles Commercial and Alimera shall establish a Joint Steering Committee
(“JSC”). The JSC shall have overall strategic responsibility for managing the
relationship established by this Agreement. In overseeing the operational
aspects of commercialisation, the JSC shall, without limitation and in addition
to other specific obligations set forth in this Agreement and the Project
Orders: (i) discuss and agree upon the mission and vision for the relationship
between the Parties and ensure that such mutually agreed upon mission and vision
are carried out, (ii) maintain senior level focus, (iii) review business
performance, including, without limitation, ****, (iv) ****



4
**** CERTAIN INFORMATION HAS BEEN OMITTED AND FILED SEPARATELY WITH THE
COMMISSION. CONFIDENTIAL TREATMENT HAS BEEN REQUESTED WITH RESPECT TO THE
OMITTED PORTIONS.



--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT REQUESTED

****, (v) ensure that Alimera has access to Quintiles Commercial knowledge and
experience with respect to ****, as appropriate, (vi) coordinate training
activities for the Quintiles Commercial personnel deployed in each Territory,
(vii) ****, (viii) facilitate the flow of information between the Parties for
the betterment of the Services to be provided under each Project Order, and (ix)
act as an escalation forum for unresolved operational issues. In addition to
ensuring the effective implementation of this Agreement and the Project Orders
entered into hereunder, the JSC shall have initial responsibility for resolving
disputes between the Parties. Other key issues to be discussed by and within
each quarterly meeting of the JSC (referred to at Clause 1.4.3 below) shall
include, without limitation:
****
1.4.2
Membership of the JSC.

The composition of the JSC will consist of **** representatives appointed by
Alimera and **** representatives appointed by Quintiles Commercial,
****

5
**** CERTAIN INFORMATION HAS BEEN OMITTED AND FILED SEPARATELY WITH THE
COMMISSION. CONFIDENTIAL TREATMENT HAS BEEN REQUESTED WITH RESPECT TO THE
OMITTED PORTIONS.



--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT REQUESTED



****
Either Party may substitute or replace members of the JSC to serve as their
representatives upon written notice to the other Party, provided that all such
representatives shall be individuals of appropriate authority and seniority. The
Parties shall appoint the initial members of the JSC not later than the date
that the Parties enter into the first Project Order hereunder (as indicated by
the date of the last signature to such Project Order). Each Party may invite (in
its reasonable and good faith discretion) additional employees and/or
independent contractors to attend the JSC meetings upon written notice to the
other Party. Such additional employees and/or independent contractors shall not
have the right to vote with respect to matters requiring the decision or
approval of the JSC. The JSC shall operate by consensus. The representatives of
each Party shall have collectively one (1) vote on behalf of such Party;
provided that no such vote taken at a meeting shall be valid unless a
representative of each Party is present and participating in the vote. In the
event of a dispute within the JSC such that no decision can be made with respect
to a particular issue after attempted resolution by good faith and diligent
negotiation between the Parties, ****.
1.4.3
Meetings.

The JSC shall meet as frequently as may be agreed upon, to review the progress
in the implementation of the responsibilities and obligations under this
Agreement and, in any event, shall meet (normally in Europe) or arrange a
telephone conference call no less than once every calendar quarter in each
calendar year of this Agreement with effect from the 1st November 2012. The JSC
shall perform any and all functions as allocated to it under the provisions of
this Agreement to further the purposes of this Agreement and each Project Order
as reasonably determined by the Parties. The Parties will mutually agree, if
applicable, on the location (normally in Europe) of each such meeting, and the
text of the final agenda for each meeting. Immediately after each meeting of the
JSC, minutes shall be drawn up by Quintiles Commercial and mutually agreed upon
by both Parties promptly thereafter (as evidenced by signatures of each of the
Parties on such minutes). Where such meetings of the JSC take place in Europe
then each Party shall bear the travel cost and accommodation costs and expenses
of its respective representatives. Where such meetings take place outside of
Europe then Alimera shall bear the reasonable travel cost and accommodation
costs and expenses of its representatives as well as the reasonable travel and
accommodation costs of the representatives of Quintiles Commercial attending
such meetings.

6
**** CERTAIN INFORMATION HAS BEEN OMITTED AND FILED SEPARATELY WITH THE
COMMISSION. CONFIDENTIAL TREATMENT HAS BEEN REQUESTED WITH RESPECT TO THE
OMITTED PORTIONS.



--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT REQUESTED



1.4.4
No Authority to Modify Agreement.

The JSC shall have no authority to amend, vary, modify or waive compliance with
the terms and conditions of this Agreement or any Project Order, or subject to
Clause 1.2.2, to approve actions of the Parties which are inconsistent with this
Agreement or any Project Order. Such approvals, amendments, variations,
modifications or waivers shall be effective only if implemented by means of a
formal written amendment or written waiver to this Agreement or a Project Order
that is executed by a duly authorised officer of each Party.
2.
Payment of Fees and Pass-Through Expenses.

2.1
In full consideration of the Services provided under a Project Order, Alimera
(or its Affiliate who is a party to the relevant Project Order) will pay
Quintiles Commercial (or its Affiliate who is a party to the relevant Project
Order) for all undisputed fees for the Services (“Fees”), and all properly
incurred out-of-pocket costs and pass-through expenses (“Pass-Through Expenses”)
in accordance with the budget and payment schedule(s) set out in each Project
Order. Alimera agrees that the budget and payment schedule(s) (with respect to
the payment of all such Fees and Pass-Through Expenses) for each Project Order
****. Unless otherwise agreed in a particular Project Order, the following shall
apply: (a) Quintiles Commercial will invoice Alimera monthly in advance for the
estimated agreed Fees and estimated agreed Pass-Through Expenses incurred in
performing the Services; and (b) Alimera shall pay each invoice within ****. All
Value Added Tax (or the equivalent of such taxable charge in each Territory)
(“VAT”) and similar taxes and duties on the Fees and Pass-Through Expenses (if
any) shall be for the account of Alimera or the relevant Alimera Affiliate that
is a party to the relevant Project Order, as the case may be.

2.2
Quintiles Commercial and Alimera hereby further acknowledge and agree that:-

2.2.1
****


7
**** CERTAIN INFORMATION HAS BEEN OMITTED AND FILED SEPARATELY WITH THE
COMMISSION. CONFIDENTIAL TREATMENT HAS BEEN REQUESTED WITH RESPECT TO THE
OMITTED PORTIONS.



--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT REQUESTED



****
2.2.2
Notwithstanding the foregoing, it has been mutually agreed by Quintiles
Commercial and Alimera that the agreed **** in respect of the initial Project
Orders to be entered into in respect of the Territories of UK, France and
Germany for the **** under each Project Order in respect of UK, France and
Germany, Provided Always that in respect of the initial Project Orders for the
UK, France and Germany that such Project Orders are each fully executed and
implemented (as evidenced by ****) in each of the aforesaid Territories no later
than ****. If, for whatever reason, any one or more of the initial Project
Orders for each of these three Territories of the UK, France and Germany is not
executed and implemented as aforesaid **** for the Territories of UK, France and
Germany which has not been executed and implemented as aforesaid and the ****
(as defined and set out in each Project Order) in respect of the remainder of
the duration of each of the initial Project Orders for the Territories of UK,
France and Germany which has not been executed and implemented as aforesaid,
which Alimera shall pay on submission of appropriate invoices.

2.2.3
For the avoidance of doubt, Alimera and Quintiles Commercial hereby agree that
the **** (as defined and set out in each Project Order) in respect of all
additional Project Orders to be entered into by the Parties and/or their
respective Affiliates shall be **** of each such Project Order.

2.3
If any portion of an invoice is disputed, then **** as set forth therein in
accordance with Clause 2.1 and the Parties shall ****


8
**** CERTAIN INFORMATION HAS BEEN OMITTED AND FILED SEPARATELY WITH THE
COMMISSION. CONFIDENTIAL TREATMENT HAS BEEN REQUESTED WITH RESPECT TO THE
OMITTED PORTIONS.



--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT REQUESTED



****.
2.4
All Quintiles Commercial Fees and Pass-Through Expenses are net of VAT and
applicable sales taxes. All applicable VAT and sales tax will be applied to each
invoice where legally required and charged at the prevailing rate for payment by
Alimera (unless such VAT and sales tax was previously paid by Alimera pursuant
to Clause 2.5).

2.5
In the event that taxes or duties, of whatever nature, are required to be made
or withheld on payments made pursuant to this Agreement or an applicable Project
Order by any state, federal, provincial or foreign government, including, but
not limited to, VAT, ****. Alternatively, Quintiles Commercial may invoice
Alimera for the taxes, without a mark-up, as a pass-through expense, collect the
taxes from Alimera, and pay the taxes due on the Services. For the avoidance of
doubt, the requirements of this provision shall not apply to any
employment-related taxes, duties or withholding or any taxes due on the income
of Quintiles Commercial and shall only apply to taxes applicable to the
Services. Each Party will reasonably cooperate with the other Party in providing
any requested documents and/or in completing and filing any documents required
under the provisions of any applicable tax laws or under any other applicable
law in connection with the making of any required tax payment or withholding
payment or in connection with any claim to a refund of or credit for any such
payment.

3.
Term.

This Agreement shall commence with effect from the 6th August 2012 and shall
continue thereafter for a period of five (5) years (the “Term”), unless or until
terminated by either Party in accordance with Clause 14 below. The term of each
specific Project Order shall be set forth in the individual Project Order, and
each Party’s rights to terminate a Project Order is set forth in Clause 14 below
and the applicable Project Order. Notwithstanding the foregoing, if any Project
Orders remain in effect at the expiration of the Term, this Agreement shall
continue in effect solely as it applies to any such Project Order until the
termination or expiration of such Project Order. Termination of a Project Order
shall not affect the validity of this Agreement except in respect of the
terminated Project Order.
4.
Confidentiality.

It is understood that during the course of this Agreement and each Project
Order, Quintiles Commercial, its Affiliates and its and/or their respective
employees may be exposed to data and other materials and information that are
confidential and proprietary to Alimera and/or its Affiliates. All such data,
materials and information that are marked or otherwise identified as
confidential at the time of disclosure or that are of such a nature

9
**** CERTAIN INFORMATION HAS BEEN OMITTED AND FILED SEPARATELY WITH THE
COMMISSION. CONFIDENTIAL TREATMENT HAS BEEN REQUESTED WITH RESPECT TO THE
OMITTED PORTIONS.



--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT REQUESTED



or disclosed in such a manner that a reasonable person would understand such
information to be confidential as well as all Alimera Property as defined in
Clause 5.1 below (hereinafter collectively referred to as “Alimera Confidential
Information”), written or verbal, tangible or intangible, made available,
disclosed, or otherwise made known to or obtained, collected, discovered or
developed by Quintiles Commercial, its Affiliates and/or its or their respective
employees as a result of carrying out the Services for Alimera and/or its
Affiliates under this Agreement or a Project Order shall be considered
confidential and shall be considered the sole property of Alimera and shall be
treated as such by Quintiles Commercial and its Affiliates. All data, materials
and information regarding Quintiles Commercial’s and its Affiliates’ operations,
methods, and pricing, that is marked or otherwise identified as confidential at
the time of disclosure or that is of such a nature or disclosed in such a manner
that a reasonable person would understand such information to be confidential,
howsoever disclosed, made available or otherwise made known to Alimera and/or
its Affiliates by Quintiles Commercial and/or its Affiliates in connection with
this Agreement and/or each Project Order as well as all Quintiles Commercial
Property (as defined in Clause 5.2 below) (hereinafter collectively referred to
as the “Quintiles Commercial Confidential Information”) is proprietary,
confidential information belonging to Quintiles Commercial and/or its
Affiliates, as the case may be, and shall be treated as such by Alimera and its
Affiliates. The Quintiles Commercial Confidential Information together with
Alimera Confidential Information shall hereinafter be collectively referred to
as the “Confidential Information”. The Confidential Information of the
disclosing Party shall be used only by the receiving Party’s employees or those
employees of its Affiliates who (i) have a need to know the same only for
purposes of performing the receiving Party’s obligations hereunder or under a
relevant Project Order or in the case of Alimera, also for purposes of
benefitting from the Services provided under this Agreement and the Project
Orders, and for no other purpose, and (ii) provided that the employees of such
Party or those of its Affiliates to whom such Confidential Information is
disclosed is bound by written obligations of confidentiality the same as or
substantially similar to those herein and that the Party disclosing such
information remains responsible for any breaches of confidentiality by such
person to whom such information is disclosed. Each Party agrees that it will not
reveal, publish or otherwise disclose the Confidential Information of the other
Party to any third party without the prior written consent of the disclosing
Party, unless otherwise expressly permitted in this Agreement, for example,
under the last paragraph of this Clause 4 or under Clause 11. Unless otherwise
expressly permitted in this Agreement, for example, under this paragraph of this
Clause 4 or under Clause 11, each Party agrees that it will not disclose the
terms of this Agreement or any Project Order to any third party without the
written consent of the other Party, which shall not unreasonably be withheld or
delayed. Notwithstanding the foregoing, either Party may disclose the existence
of this Agreement and/or any Project Orders and/or any of their terms in
connection with any financing transaction or due diligence inquiry, provided
that the third party to whom such information is disclosed is first bound by
written confidentiality obligations substantially similar to those herein and
the Party disclosing such information is and shall remain responsible for any
breaches of confidentiality by the third party to whom such information is
disclosed. These obligations of confidentiality and



10





--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT REQUESTED

nondisclosure shall remain in effect for a period of **** after the completion
or termination of the applicable Project Order.
The foregoing obligations shall not apply to Confidential Information to the
extent that it: (a) is or becomes generally available to the public other than
as a result of a disclosure by the receiving Party; (b) becomes available to the
receiving Party on a non-confidential basis from a source which is not
prohibited from disclosing such information; (c) was developed independently of
any disclosure by the disclosing Party or was known to the receiving Party prior
to its receipt from the disclosing Party, as shown by written evidence, unless
in the case of Quintiles Commercial as the receiving Party, such information was
developed or learned by Quintiles Commercial in the course of performing
Services for Alimera; (d) is disclosed under obligations of confidentiality by
the receiving Party to a third party with the written agreement of the
disclosing Party; or (e) is required by applicable law or regulation to be
disclosed, provided that if the receiving Party is required by applicable law or
regulation to disclose the Confidential Information of the disclosing Party, (i)
the receiving Party shall give the disclosing Party prompt notice of such fact
so that the disclosing Party may seek to obtain a protective order or other
appropriate remedy concerning any such disclosure and/or waive compliance with
the non-disclosure provisions of this Agreement and (ii) the receiving Party
shall reasonably cooperate with the disclosing Party in connection with the
disclosing Party’s efforts to obtain any such order or other remedy. If any such
order or other remedy does not fully preclude disclosure or the disclosing Party
waives such compliance, the receiving Party may make such disclosure only to the
extent that such disclosure is legally required.
5.    Ownership and Property.
5.1
All of (a) Alimera’s and its Affiliates’ patents, inventions, processes,
databases, knowhow, trade secrets, copyrights, trade names, trademarks, service
marks, proprietary data, information and materials (including, without
limitation, business plans and strategies and regulatory, marketing, sales and
pricing data and information for Product) and intellectual property, and (b) all
improvements by Alimera and/or its Affiliates to any of the foregoing shall
remain or be the sole and exclusive property of Alimera and/or its Affiliates,
as the case may be. Furthermore, ****, all inventions, processes, databases,
data, reports, documents, records and other information and materials collected,
obtained, maintained, conceived, made or developed by Quintiles Commercial
and/or its Affiliates during the course of carrying out the Services for Alimera
and/or its Affiliates under this Agreement and/or the Project Orders (“Work
Product”) (collectively, with (a) and (b) above, “Alimera Property”) shall
remain or be the sole and exclusive property of Alimera, and the rights of
Quintiles Commercial and/or its Affiliates to use such Alimera Property shall be
limited to those expressly permitted by this Agreement or any Project Order.
Quintiles Commercial will promptly provide and fully disclose all Work Product
to Alimera. All Work Product are works made for hire to the extent allowed by
law and, in addition, Quintiles Commercial agrees to make and does hereby make
all assignments necessary to accomplish the


11
**** CERTAIN INFORMATION HAS BEEN OMITTED AND FILED SEPARATELY WITH THE
COMMISSION. CONFIDENTIAL TREATMENT HAS BEEN REQUESTED WITH RESPECT TO THE
OMITTED PORTIONS.





--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT REQUESTED

foregoing ownership. Quintiles Commercial shall assist Alimera, at Alimera’s
reasonable expense, to further evidence, confirm, record and perfect such
assignments, and to obtain, maintain, enforce, and defend any rights assigned.
5.2
Alimera acknowledges that Quintiles Commercial and/or its Affiliates possess
certain inventions, processes, databases, know-how, trade secrets, proprietary
data, information and materials, intellectual properties and other assets,
including but not limited to analytical methods, procedures and techniques,
procedure manuals, financial information and data, computer technical expertise
and software, and business practices which have been independently developed by
Quintiles Commercial separate and apart from this Agreement and which relate to
its business or operations (collectively “Quintiles Commercial Property”).
Alimera agrees that all such Quintiles Commercial Property and improvements
thereto which are used, modified, developed or updated by Quintiles Commercial
under or during the term of this Agreement or any Project Order are the sole and
exclusive property of Quintiles Commercial.

5.3
****

5.3.1
****

5.3.2
****


12
**** CERTAIN INFORMATION HAS BEEN OMITTED AND FILED SEPARATELY WITH THE
COMMISSION. CONFIDENTIAL TREATMENT HAS BEEN REQUESTED WITH RESPECT TO THE
OMITTED PORTIONS.





--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT REQUESTED



****
6.
Records and Materials.

At the completion of the Services by Quintiles Commercial in relation to any
Project Order or at the expiration or termination of this Agreement all relevant
documents and materials provided by Alimera and/or its Affiliates and all Work
Product, regardless of the method of storage or retrieval, shall be returned or
provided promptly to Alimera and/or its Affiliates in such form as is then
currently in the possession of Quintiles Commercial and/or its Affiliates.
Alternatively, at Alimera’s or its Affiliates’ written request, such documents,
materials and/or Work Product may be retained by Quintiles Commercial or its
Affiliate for Alimera or its Affiliates for an agreed-upon time period, or
disposed of pursuant to the written directions of Alimera or its Affiliates. If
Alimera or any of its Affiliates makes such written request, Alimera or its
Affiliates shall pay the costs mutually agreed upon by the applicable parties
associated with any of the above retention or disposal options, provided always
that such costs are mutually agreed upon by the Parties prior to the
commencement of any of the above retention or disposal options. Quintiles
Commercial, however, reserves the right to retain, at its own cost and subject
to the confidentiality provisions herein, a copy of all the materials that may
be needed to satisfy applicable regulatory requirements or to resolve possible
disputes with Alimera and/or its Affiliates regarding the Services. Nothing in
this Agreement shall be construed to transfer from Alimera to Quintiles
Commercial any regulatory record-keeping requirements unless such transfer is
specifically provided for in the applicable Project Order.
7.
Independent Contractor Relationship.

7.1
For the purposes of this Agreement and any Project Order, the Parties hereto and
their respective Affiliates are independent contractors and nothing contained in
this Agreement or any Project Order shall be construed to place them in the
relationship of partners, principal and agent, employer and employee or joint
venturers. Neither Party shall have the power or right to bind or obligate the
other Party, nor shall either Party hold itself out as having such authority.

7.2
No provision of this Agreement or any Project Order shall be deemed to create or
imply any contract of employment between Alimera and any employee of Quintiles
Commercial and/or any of its Affiliates. All persons performing the Services
shall be employees of Quintiles Commercial or its Affiliates, or subcontractors
engaged by Quintiles Commercial or its Affiliates with prior written consent of
Alimera or its Affiliates, and none of such persons shall be entitled to any
benefits applicable to employees of Alimera or its Affiliates.


13
**** CERTAIN INFORMATION HAS BEEN OMITTED AND FILED SEPARATELY WITH THE
COMMISSION. CONFIDENTIAL TREATMENT HAS BEEN REQUESTED WITH RESPECT TO THE
OMITTED PORTIONS.





--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT REQUESTED



7.3
Quintiles Commercial and/or its Affiliates shall be responsible for the
management of all employer obligations in connection with their employees who
perform the Services. Employees of Quintiles Commercial and its Affiliates shall
remain exclusively under the direct authority and control of Quintiles
Commercial and its Affiliates. Alimera and/or its Affiliates may be involved in
providing training, direction or equipment to a Quintiles Commercial employee
only in the manner and to the extent specifically described in a Project Order.
The employer obligations of Quintiles Commercial and its Affiliates shall
include, but not be limited to: ****.

7.4
Quintiles Commercial and its Affiliates shall (i) maintain all necessary
personnel and payroll records for their employees; (ii) compute wages and
withhold local taxes for their employees; (iii) remit employee withholdings to
the proper governmental authorities and make employer contributions as required
by law; (iv) pay net wages and fringe benefits, if any, directly to their
employees; and (v) provide for employer’s liability insurance coverage as
appropriate.

8.
Compliance.

8.1
Throughout the duration of this Agreement and each Project Order Quintiles
Commercial and Alimera and their respective Affiliates shall in carrying out
their respective responsibilities each comply at all times with all applicable
laws, rules, and regulations and all applicable codes of practice and other
self-regulatory rules. Quintiles Commercial and its Affiliates shall carry out
the Services in a professional manner, exercising all reasonable skill and care
and acting in compliance with such standards customary in ****. In addition,
Quintiles Commercial and its Affiliates shall ****. Quintiles Commercial and its
Affiliates will not ****. Quintiles Commercial’ standard operating procedures
will be used in performance of the Services, unless otherwise specifically
stated in the Project Order. Without limiting the foregoing, each Party
represents that it has knowledge and understanding of the Foreign Corrupt
Practices Act of the United States of America and any and all anti-bribery or
anti-corruption laws, rules or regulations within each Territory and shall
comply with the applicable provisions of all such laws. Without limiting the
foregoing, each Party agrees that it will not, in the conduct of its performance
under this Agreement, and with regard to any funds, assets, or records relating
thereto, offer, pay, give, or promise to pay or give, directly or indirectly,
any payment or gift of any money or thing of value to (i) any government
official to influence any acts or decisions of such


14
**** CERTAIN INFORMATION HAS BEEN OMITTED AND FILED SEPARATELY WITH THE
COMMISSION. CONFIDENTIAL TREATMENT HAS BEEN REQUESTED WITH RESPECT TO THE
OMITTED PORTIONS.





--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT REQUESTED

official or to induce such official to use his influence with the local
government to effect or influence the decision of such government in order to
assist a Party in its performance of its obligations under this Agreement or to
benefit the other Party; (ii) any political party or candidate for public office
for such purpose; or (iii) any person if such Party knows or has reason to know
that such money or thing of value will be offered, promised, paid, or given,
directly or indirectly, to any official, political party, or candidate for such
purpose.
8.2
Quintiles Commercial and its Affiliates shall process all personal data in
accordance with this Agreement and the applicable Project Order in compliance
with the EU Data Protection Directive 95/46/EC and any applicable national
legislation enacted thereunder (in each case as amended or replaced from time to
time) (“Data Protection Legislation”). Alimera represents and affirms to
Quintiles Commercial that as applicable, Alimera has complied with, and will
continue to comply with its obligations under the Data Protection Legislation.

8.3
If Quintiles Commercial, any of its Affiliates or their employees or independent
contractors becomes aware of any technical complaints and/or adverse drug
experience reports involving the use of any Product of Alimera or any of its
Affiliates that is the subject matter of a Project Order, while performing any
Services in connection with the Product, they shall immediately notify Alimera
and/or its applicable Affiliate in accordance with Alimera’s procedures. Alimera
shall deliver to Quintiles Commercial a written copy of such Alimera procedures
prior to the execution of each Project Order entered into hereunder.

8.4
Quintiles Commercial acknowledges and agrees that Alimera shall be solely
responsible for responding to any government or regulatory agency concerning use
or marketing of Alimera Products, except where (i) such responsibility is
expressly transferred to Quintiles Commercial or its Affiliate in a Project
Order; or (ii) to the extent any notice or reporting requirement is by law or
regulatory requirement made directly applicable to Quintiles Commercial or its
Affiliates. Reports made by Quintiles Commercial shall be charged to Alimera on
a time and materials basis unless otherwise agreed upon by the Parties in a
Project Order. Where Quintiles Commercial has cause to correspond with any
government or regulatory agency concerning use or marketing of Alimera Products
as referred to in the exceptions at Clause 8.4(i) and 8.4(ii) above, Quintiles
Commercial shall provide Alimera promptly with copies of all written reports,
including all applicable documentation, made to any governmental or regulatory
agency with respect to any Product and/or Alimera. In addition, and pursuant to
the foregoing exceptions, Quintiles Commercial shall also provide Alimera
promptly with a written summary of any oral or telephonic report made to any
governmental or regulatory agency with respect to any Product and/or Alimera.
Alimera shall provide Quintiles Commercial promptly with a copy of all written
reports made to any governmental or regulatory agency by it in which Quintiles
Commercial’s name is specifically mentioned, provided Alimera shall have no
obligation to provide Quintiles Commercial with a copy of any such written
report if Quintiles Commercial provided such report to the applicable
governmental or regulatory


15







--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT REQUESTED

authority on Alimera’s behalf. Quintiles Commercial shall promptly notify
Alimera of any information Quintiles Commercial receives regarding any
threatened or pending action by a government or regulatory agency that may
affect Alimera Products. Alimera shall notify Quintiles Commercial of every
instance of actual or suspected fraud or misconduct on the part of a Quintiles
Commercial employee promptly after the initial discovery of any material
suspicious findings or material possible evidence of such by Alimera. Quintiles
Commercial shall, at the request of Alimera, cooperate with Alimera in order to
respond, or in formulating a procedure for taking appropriate action. In no
event shall Quintiles Commercial ****.
9.
Warranties and Representations.

9.1
Quintiles Commercial and Alimera each warrant and represent to the other that
(i) they and their Affiliates are legally established and exist under their
respective applicable laws, (ii) they and their Affiliates have the full right
and authority to enter into this Agreement and all applicable Project Orders,
and (iii) there is no known impediment that would inhibit their ability to
perform any of their respective obligations under this Agreement or any Project
Order. In addition, Quintiles Commercial warrants and represents to Alimera that
it will not disclose to Alimera or use for its benefit any trade secret or
proprietary or confidential information of any third party unless it has the
authority to do so.

9.2
Alimera warrants and represents to Quintiles Commercial that it and/or its
Affiliates possess good title to all Products and that Quintiles Commercial and
its Affiliates have the lawful right to use any and all trademarks of Alimera in
relation to such Products in accordance with the terms and conditions of this
Agreement and the Project Orders for the proper performance of the Services
hereunder free and clear of any third party claims or encumbrances. In addition,
Alimera warrants and represents to Quintiles Commercial that it owns or controls
the patents and other intellectual property or has appropriate licenses in
connection with all Alimera Products to be involved in the Services, and has no
knowledge of the existence of any claim or adverse rights which would restrict
or prevent Quintiles Commercial from performing the Services pursuant to this
Agreement or a Project Order.

10.
Conflict of Agreements.

Quintiles Commercial represents to Alimera that it is not a party to any
agreement which would prevent it from fulfilling its obligations under this
Agreement and that during the term of this Agreement, Quintiles Commercial
agrees that it will not enter into any agreement which would in any way prevent
it from providing the Services or meeting its other obligations contemplated
under this Agreement. Alimera agrees that it will not enter into an agreement
with a third party whereby Alimera delegates, or has delegated, to a third party
any regulatory obligations already delegated to Quintiles Commercial

16
**** CERTAIN INFORMATION HAS BEEN OMITTED AND FILED SEPARATELY WITH THE
COMMISSION. CONFIDENTIAL TREATMENT HAS BEEN REQUESTED WITH RESPECT TO THE
OMITTED PORTIONS.





--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT REQUESTED


pursuant to this Agreement without the written consent of Quintiles Commercial,
which will not be unreasonably withheld.
11.
Publication.

11.1
Quintiles Commercial and Alimera hereby agree that neither it nor any of their
Affiliates shall make, or permit any person to make, any public announcement
concerning this Agreement and/or any Project Order without the prior written
consent of the other Party (such consent not to be unreasonably withheld or
delayed) except as required by applicable law or any governmental or regulatory
authority (including, without limitation, any relevant securities exchange) or
by any court or other authority of competent jurisdiction. Quintiles Commercial
and Alimera hereby further agree that neither it nor any of their Affiliates
shall use the other Party’s name or that of its Affiliate in connection with any
publication or promotion without the other Party’s or its Affiliates’ prior
written consent.

11.2
Notwithstanding anything to the contrary herein, if a Party is requested or
otherwise required to disclose the substance of this Agreement and/or any
Project Orders in connection with the applicable requirements, rules, laws or
regulations of any applicable stock exchange, Nasdaq or any governmental or
regulatory authority or body such as the U.S. Securities and Exchange Commission
(the “Applicable Entity”), the Parties will agree as promptly as practicable
after the execution of this Agreement or the applicable Project Order by both
Parties on the confidential treatment request to be filed with the Applicable
Entity and the redacted form of this Agreement or applicable Project Order
related thereto. Any redaction reasonably requested by either Party shall be
included in such filing. The Parties will reasonably cooperate in responding
promptly to any comments received from the Applicable Entity with respect to
such filing in an effort to achieve confidential treatment of such redacted
form; provided, however, that the Party requested or otherwise required to
disclose the substance of this Agreement or applicable Project Order (the
“Required Discloser”) shall be ****.

12.
Limitation of Liability.

12.1
Quintiles Commercial, Alimera, their Affiliates, directors, officers, employees,
subcontractors and agents shall have no liability (including without limitation,
contract, negligence and tort liability) for any ****




17
**** CERTAIN INFORMATION HAS BEEN OMITTED AND FILED SEPARATELY WITH THE
COMMISSION. CONFIDENTIAL TREATMENT HAS BEEN REQUESTED WITH RESPECT TO THE
OMITTED PORTIONS.





--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT REQUESTED

****
12.2
In no event shall the collective, aggregate liability (including without
limitation, contract, negligence and tort liability) of each Party together with
their respective Affiliates, directors, officers, employees, subcontractors or
agents under this Agreement exceed ****.

12.3
Notwithstanding anything to the contrary in Clause 12.2 above, nothing therein
is intended to exclude or limit any liability for a ****. For the avoidance of
doubt, notwithstanding anything to the contrary in this Agreement, neither Party
excludes or limits its liability to the extent that any exclusion or limitation
of its liability is void, prohibited or unenforceable by applicable law.

12.4
For the avoidance of doubt, on no account shall Quintiles Commercial be liable
to Alimera for any claims or losses arising out of ****.

13.
Indemnification and Indemnification Procedure.

13.1
Indemnification by Alimera.

Alimera shall indemnify, defend and hold harmless Quintiles Commercial, its
Affiliates, and its and their respective directors, officers, employees, and
agents (“Quintiles Commercial Indemnitees”) from and against any and all losses,
damages, liabilities, reasonable attorneys fees, court costs and expenses owed
to third parties (collectively, “Losses”), joint or several, resulting or
arising from any third party claims, actions, proceedings, investigations or
litigation against Quintiles Commercial Indemnitees relating to or arising from
or in connection with ****



18
**** CERTAIN INFORMATION HAS BEEN OMITTED AND FILED SEPARATELY WITH THE
COMMISSION. CONFIDENTIAL TREATMENT HAS BEEN REQUESTED WITH RESPECT TO THE
OMITTED PORTIONS.





--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT REQUESTED

****.
13.2
Indemnification by Quintiles Commercial.

Quintiles Commercial shall indemnify, defend and hold harmless Alimera, its
Affiliates, and its and their respective directors, officers, employees, and
agents (the “Alimera Indemnitees”) from and against any and all Losses, joint or
several, resulting or arising from any third party claims, actions, proceedings,
investigations or litigation against Alimera Indemnitees relating to or arising
from or in connection with ****.
13.3
Additional Obligations.

13.3.1
It is the understanding of Quintiles Commercial and Alimera that in the event of
any termination or expiration of a Project Order in a Territory and commencement
by Alimera or an Alimera Affiliate of services ****.

13.3.2
In respect of such ****, Quintiles Commercial undertakes to provide to Alimera
at least **** prior to Commencement, in respect of each ****.


19
**** CERTAIN INFORMATION HAS BEEN OMITTED AND FILED SEPARATELY WITH THE
COMMISSION. CONFIDENTIAL TREATMENT HAS BEEN REQUESTED WITH RESPECT TO THE
OMITTED PORTIONS.





--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT REQUESTED

After the provision of such information, Quintiles Commercial will ****, in
either case other than as required by applicable law or as agreed in writing by
Alimera and Quintiles Commercial. Without prejudice to the above, Quintiles
Commercial agrees to **** following its provision to Alimera.
13.3.3
Quintiles Commercial shall ****.

13.3.4
Alimera shall ****.

13.4
Mitigation.

Nothing in this Agreement, including without limitation Clauses 13.1, 13.2 and
13.3 above, or any Project Order, shall operate as to ****.



20
**** CERTAIN INFORMATION HAS BEEN OMITTED AND FILED SEPARATELY WITH THE
COMMISSION. CONFIDENTIAL TREATMENT HAS BEEN REQUESTED WITH RESPECT TO THE
OMITTED PORTIONS.





--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT REQUESTED

13.5
Indemnification Procedure.

The Party seeking indemnification hereunder (the “Indemnified Party”) shall: (a)
give the Party obligated to indemnify (the “Indemnifying Party”) prompt written
notice of any such claim or law suit (including a copy of any notice thereof);
(b) not make any admission of liability in relation to the claim or compromise
or settle the claim without the prior written consent of the Indemnifying Party
(not to be unreasonably withheld or delayed); (c) if so requested permit the
Indemnifying Party, in the name of the Indemnified Party, to have sole conduct
of all matters relating to the claim as it may deem appropriate provided that it
keeps the Indemnified Party reasonably informed of the steps which are being
taken in relation to the claim; (d) reasonably cooperate with the Indemnifying
Party and its legal representatives in the investigation and defence of any
matter that is the subject of indemnification (provided that the Indemnifying
Party pays or reimburses it in relation to its reasonable costs in complying
with such requirement); and (e) not unreasonably withhold its approval of the
settlement of any such claim, liability, or action by Indemnifying Party covered
by this indemnification provision; provided, however, that Indemnified Party’s
failure to comply with its obligations under this Clause shall not constitute a
breach of this Agreement nor relieve Indemnifying Party of its indemnification
obligations, except to the extent, if any, that Indemnifying Party’s defence of
the affected claim, action or proceeding actually was materially impaired
thereby.
14.
Termination.

14.1
Termination of Agreement.

14.1.1
The non-defaulting Party shall have the right to terminate this Agreement (and
all active Project Orders) if the other Party commits any material breach of
this Agreement (which is material to the Agreement (and all active Project
Orders) as a whole), and, in the case of a material breach capable of remedy,
fails to remedy the same within thirty (30) days after receipt of a written
notice giving particulars of the breach and confirming the intention to
terminate if not remedied.

14.1.2
Either Party shall have the right to terminate this Agreement (and all active
Project Orders) upon written notice to the other Party if the other Party
becomes bankrupt or insolvent or if all or a substantial part of its business or
assets shall be placed in the hands of a Receiver, Administrator, Administrative
Receiver, Trustee in Bankruptcy, Liquidator or similar or analogous officer or
an insolvency practitioner, whether by its voluntary act or otherwise. In such
circumstances, this Agreement and the rights granted herein shall immediately be
subject to termination at the option of the Party that has the right to
terminate this Agreement under this Clause.




21







--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT REQUESTED

14.2
Termination of a Project Order.

14.2.5
****.

14.2.6
The non-defaulting Party shall have the right to terminate a Project Order if
the other Party commits a material breach of the Project Order, and, in the case
of a material breach capable of remedy, fails to remedy the same within thirty
(30) days after receipt of a written notice giving reasonably full particulars
of the breach and confirming the intention to terminate if not remedied.

14.3
In the event that this Agreement or a Project Order is terminated pursuant to
the foregoing provisions (other than for breach by Quintiles Commercial),
Alimera shall pay to Quintiles Commercial or its Affiliate, as the case may be,
(a) all Fees for Services rendered which are due and owing in respect of the
completed performance of the Services in accordance with the terms and
conditions of this Agreement and the applicable Project Order as at the
effective date of termination; (b) all Pass-Through Expenses actually incurred
in accordance with the terms and conditions of this Agreement and the applicable
Project Order as at the effective date of termination; (c) all non-cancellable
costs ****, provided that Quintiles Commercial has used good faith and all
commercially reasonable efforts to cancel such costs, or if requested by
Alimera, to mitigate such costs, ****


22
**** CERTAIN INFORMATION HAS BEEN OMITTED AND FILED SEPARATELY WITH THE
COMMISSION. CONFIDENTIAL TREATMENT HAS BEEN REQUESTED WITH RESPECT TO THE
OMITTED PORTIONS.







--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT REQUESTED



****. Upon notice of termination of this Agreement and/or Project Order the
****. In addition, in the event that this Agreement or a Project Order is
terminated pursuant to the foregoing provisions, if applicable, Quintiles
Commercial shall deliver promptly to Alimera any and all work product and
works-in-progress made, created or developed in connection with the terminated
Project Order(s).
14.4
Termination of this Agreement and/or a Project Order shall not affect any
rights, remedies or obligations of either Quintiles Commercial, Alimera and/or
their respective Affiliates that have accrued or become due prior to termination
and all provisions which are expressed to or by implication survive the
Agreement and/or Project Order as the case may be shall remain in full force and
effect. Following any termination or expiration of any Project Order under this
Agreement, if reasonably requested by Alimera or any of its Affiliates,
Quintiles Commercial and/or its Affiliates shall provide it with reasonable
transition services, the reasonable cost of which shall be borne by Alimera. In
addition, following any termination or expiration of this Agreement, Quintiles
Commercial shall, save as otherwise provided for at Clause 6, promptly return or
provide to Alimera any and all Alimera Property.

15.
Relationship with Affiliates.

Without limiting Clause 1.2.1, Alimera and Quintiles Commercial each recognise
and agree that each Party hereto, including its and their respective Affiliates,
may execute individual Project Orders subject to the terms and conditions of
this Agreement. Following execution of such Project Orders, without limiting
Clause 1.2.1, Alimera and Quintiles Commercial further recognise and agree that
all claims, actions, proceedings, investigations or litigation relating to or
arising from or in connection with each such Project Order, including the
Service provided thereunder, may be dealt with ****.
16.
Cooperation and Disclosure of Hazards.

Alimera shall forward to Quintiles Commercial in a timely manner all documents,
materials and information in Alimera’s possession or control necessary for
Quintiles Commercial to conduct the Services that is requested by Quintiles
Commercial in a Project Order or otherwise. Quintiles Commercial shall not be
liable to Alimera nor be deemed to have breached this Agreement or any Project
Order for errors, delays or other

23
**** CERTAIN INFORMATION HAS BEEN OMITTED AND FILED SEPARATELY WITH THE
COMMISSION. CONFIDENTIAL TREATMENT HAS BEEN REQUESTED WITH RESPECT TO THE
OMITTED PORTIONS.







--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT REQUESTED



consequences arising from Alimera’s failure to timely provide such documents,
materials or information or to otherwise reasonably cooperate with Quintiles
Commercial in order for Quintiles Commercial to timely and properly perform its
obligations, following receipt by Alimera of a request from Quintiles Commercial
for any such documents, materials or information or cooperation. It is a
condition of Quintiles Commercial providing the Services that Alimera shall
provide Quintiles Commercial with all information available to it regarding
known or potential hazards associated with the use of any substances actually
supplied to Quintiles Commercial by Alimera, and Alimera shall comply with all
current applicable legislation and regulations concerning the shipment of
substances by the land, sea or air.
17.
Force Majeure.

If the performance or observance of this Agreement or any obligation of this
Agreement or any Project Order is prevented or delayed by reason of an act of
God, civil commotion, storm, fire, riots, strikes, legal moratorium (including,
without limitation, a FDA action or action of any corresponding regulatory
agency in another jurisdiction, short of withdrawal of the marketing
authorisation of the Product), war or revolution (“Force Majeure Event”), the
Party so affected shall, upon prompt notice of such cause being given to the
other Party, be excused from such performance or observance to the extent of
such prevention or during the period of such delay, provided that the party so
affected shall use its best efforts to avoid or remove the cause(s) of
non-performance and observance with utmost dispatch.
18.
Notices.

18.1
Any notices required or permitted to be given under this Agreement by either
Party, shall be in writing, in English and shall be delivered personally, or
sent by pre-paid first-class post or recorded delivery or by commercial courier,
to each Party required to receive the notice or communication as set out below
(unless a Party provides the other with written notice of another address in
accordance with this Clause):

If to Quintiles Commercial:
Quintiles Commercial Europe Limited
500 Brook Drive
Green Park
Reading RG2 6UU
England


Attention : ****



24
**** CERTAIN INFORMATION HAS BEEN OMITTED AND FILED SEPARATELY WITH THE
COMMISSION. CONFIDENTIAL TREATMENT HAS BEEN REQUESTED WITH RESPECT TO THE
OMITTED PORTIONS.







--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT REQUESTED

With a copy to:
Legal Department
Quintiles Commercial Europe Limited
500 Brook Drive
Green Park
Reading RG2 6UU
England


Attention: Legal Counsel


If to Alimera:
Alimera Sciences, Inc.
6120 Windward Parkway Suite 290
Alpharetta, GA 30005 U.S.A.


Attention: ****


18.2
Any notice or other communication shall be deemed to have been duly received:

(a)
if delivered personally, when left at the address and for the contact referred
to in this clause; or

(b)
if sent by pre-paid first-class post or recorded delivery, at 9.00 am on the
fifth business day after posting; or

(c)
if delivered by commercial courier, on the date and at the time that the
courier’s delivery receipt is signed.

18.3
A notice or other communication required to be given under this Agreement shall
not be validly given if sent by e-mail or facsimile transmission.

18.4
The provisions of this Clause shall not apply to the service of any proceedings
or other documents in any legal action.

19.
Binding Agreement, Assignment and Sub-Contracting

This Agreement is personal to the Parties and, save as otherwise provided for in
this Agreement,****

25
**** CERTAIN INFORMATION HAS BEEN OMITTED AND FILED SEPARATELY WITH THE
COMMISSION. CONFIDENTIAL TREATMENT HAS BEEN REQUESTED WITH RESPECT TO THE
OMITTED PORTIONS.







--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT REQUESTED



*****. Any attempted transfer in violation of the foregoing provisions in this
Clause 19 will be void and of no effect. This Agreement shall be binding on and
inure to the benefit of the permitted assigns of the Parties. Save as otherwise
provided for in this Agreement Quintiles Commercial shall not sub-contract or
delegate in any manner any or all of its obligations under this Agreement to any
third party without the prior written consent of Alimera, such consent not to be
unreasonably withheld or delayed and may be obtained via the applicable Project
Order. Where such consent is obtained, Quintiles Commercial shall ensure that
each such approved third party complies with all obligations imposed on
Quintiles Commercial under this Agreement. Any breach of any such obligations by
any such approved third party shall be deemed a breach by Quintiles Commercial
of its obligations under this Agreement, and Quintiles Commercial shall be
responsible and liable for any breach of any such obligations by any such
approved third party.
20.
Insurance.

During the term of this Agreement to cover its obligations hereunder, each Party
shall maintain insurance coverage with a reputable insurance company as follows:
1)
Product Liability insurance by Alimera of not less than ****; and

2)
Professional Indemnity insurance by Quintiles Commercial of not less than ****;
and

3)
Liability to third parties with a limit of ****.

All insurance amounts may be obtained by full, individual primary policy amount;
a primary amount of less than minimum requirement enhanced by a blanket excess
umbrella policy; or a combination of either. Each Party shall provide the other
Party with a certificate of insurance within fourteen (14) days of a written
request from the other Party.
For the avoidance of doubt, if Alimera delivers, ships, or mails materials or
documents to Quintiles Commercial, or requests that Quintiles Commercial
deliver, ship, or mail materials or documents to Alimera or to third parties,
then the expense and risk of loss for such deliveries, shipments, or mailings
shall be borne by Alimera. Quintiles Commercial shall make use of third party
delivery services or carriers approved by Alimera (such approval not to be
unreasonably withheld or delayed) save that where Quintiles Commercial is the
party who, without the approval of Alimera, engages such third party

26
**** CERTAIN INFORMATION HAS BEEN OMITTED AND FILED SEPARATELY WITH THE
COMMISSION. CONFIDENTIAL TREATMENT HAS BEEN REQUESTED WITH RESPECT TO THE
OMITTED PORTIONS.







--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT REQUESTED



delivery services or carriers, then the expense and risk of loss for such
deliveries, shipments or mailings shall be borne by Quintiles Commercial.
21.
Foreign Currency Exchange.

Save as otherwise provided for in a Project Order, the currency for the
settlement of all invoices under this Agreement and each Project Order shall be
the Euro (the “Contracted Currency”).
21.1
Pass-Through Expenses.

If Quintiles Commercial and/or any of its Affiliates incur Pass-Through Expenses
in a currency other than the Contracted Currency, then Alimera shall reimburse
Quintiles Commercial for the actual costs in the Contracted Currency based on
the Oanda foreign currency exchange rate (Oanda.com) for the applicable currency
on the last business Friday of the month.
21.2
Fees and other payments.

If, under a Project Order, the performance of the Services by Quintiles
Commercial or its Affiliates in any Territory involves the use of a currency
other than the Contracted Currency, then the budget for those Services will be
based on the local rates in the currency used by Quintiles Commercial for
pricing in that Territory, but converted to and reflected in the Contracted
Currency. ****.
****
22.
Inflation Adjustments.

Where Services in a Project Order are provided by Quintiles Commercial and/or by
its Affiliates ****, it is understood and agreed that ****

27
**** CERTAIN INFORMATION HAS BEEN OMITTED AND FILED SEPARATELY WITH THE
COMMISSION. CONFIDENTIAL TREATMENT HAS BEEN REQUESTED WITH RESPECT TO THE
OMITTED PORTIONS.







--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT REQUESTED



****, within a given Project Order. ****.
23.
Dispute Resolution and Arbitration.

The Parties shall initially attempt in good faith to resolve any significant
controversy, claim, allegation of breach or dispute arising out of or relating
to this Agreement and/or Project Order (hereinafter collectively referred to as
a “Dispute”) through negotiations between senior executives of the Parties. If
the Dispute is not resolved within thirty (30) days (or such other period of
time mutually agreed upon by the Parties) of notice of the Dispute (the
“Resolution Period”), then the Parties agree to submit the Dispute to
arbitration as provided herein. Unless otherwise mutually agreed by the Parties,
only if the Dispute is not resolved through negotiations as set forth herein may
a Party resort to arbitration. This clause shall be without prejudice to the
right of either Party to seek injunctive relief in any court of proper
jurisdiction.
Subject to the foregoing, all Disputes relating in any way to this Agreement
shall be resolved exclusively through arbitration conducted in accordance with
the International Chamber of Commerce (“ICC”) under its International Rules of
Arbitration, and judgment on the award rendered by the arbitrator shall be
binding and may be entered in any court having jurisdiction thereof. Such
arbitration shall be filed and conducted in ****, and shall be conducted in
English by one arbitrator mutually acceptable to the Parties selected in
accordance with ICC Rules.
24.
Choice of Law, Waiver and Enforceability.

This Agreement and any dispute or claim arising out of or in connection with it
or its subject matter shall be governed by and construed in accordance with the
laws of ****. No failure or delay by a Party to exercise any right or remedy
provided under this agreement or by law shall constitute a waiver of that or any
other right or remedy, nor shall it preclude or restrict the further exercise of
that or any other right or remedy. No single or partial exercise of such right
or remedy shall preclude or restrict the further exercise of that or any other
right or remedy. If any provisions herein are found to be unenforceable on the
grounds that they are overly broad or in conflict with applicable laws, it is
the intent of the Parties that such provisions be replaced, reformed or narrowed
so that their original business purpose can be accomplished to the extent
permitted by law, and that the remaining provisions shall not in any way be
affected or impaired thereby.
25.
Survival and Third Party Rights.

The rights and obligations of Alimera and Quintiles Commercial, which by intent
or meaning have validity beyond such termination (including, but not limited to,
rights with respect to inventions, confidentiality, discoveries, intellectual
property, improvements, indemnification and liability limitations) shall survive
the termination of this Agreement or any Project Order. For the avoidance of
doubt, nothing contained in this Agreement or

28
**** CERTAIN INFORMATION HAS BEEN OMITTED AND FILED SEPARATELY WITH THE
COMMISSION. CONFIDENTIAL TREATMENT HAS BEEN REQUESTED WITH RESPECT TO THE
OMITTED PORTIONS.







--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT REQUESTED

any Project Order is intended to confer any right or benefit on any third party
whether under the provisions of the Contracts (Rights of Third Parties) Act 1999
or otherwise, but this shall not affect any right or remedy of a third party
which exists or is available apart from this Act.
26.
Entire Agreement, Headings and Modification.

This Agreement, together with the applicable Project Order(s), constitutes the
whole Agreement between the Parties with respect to the subject matter herein
and supersedes any previous arrangements, understandings, agreements (oral and
written), negotiations and discussions between them relating to the subject
matter of this Agreement; provided always that nothing in this clause shall
limit or exclude any liability for fraud. The descriptive headings of the
sections of this Agreement are inserted for convenience only and shall not
control or affect the meaning or construction of any provision hereof. Any
amendment, modification or variation to the provisions of this Agreement and/or
any Project Order entered into hereunder, or waiver of any such provisions, must
be in writing and signed by the Parties.
27.
Execution in Counterparts.

27.1
This Agreement may be executed in any number of counterparts, each of which when
executed and delivered, shall constitute an original, but all of which together
shall constitute one agreement binding on all Parties, notwithstanding that all
Parties are not signatories to the same counterpart.

27.2
Transmission by electronic mail in portable document format (pdf) of an executed
counterpart of this Agreement or any Project Order shall be deemed to constitute
due and sufficient delivery of such counterpart. The Parties shall deliver to
each other an original counterpart of this Agreement and each Project Order
promptly after delivery by electronic mail provided however, that failure by
either Party to so deliver an original counterpart shall not affect the
sufficiency of an electronic mail of such counterpart as provided in the first
sentence of this Clause.

IN WITNESS WHEREOF, this Agreement has been executed by the Parties hereto
through their duly authorised officers on the date(s) set forth below.
Signed by: /s/ Nicholas C. Tuck
Name (Print): Nicholas C. Tuck
Title: Senior Legal Director
Date: November 29, 2012
For and on behalf of:-.
QUINTILES COMMERCIAL EUROPE LIMITED
Signed by: /s/ Richard S. Eiswirth

29









--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT REQUESTED





Name (Print): Richard Eiswirth
Title: COO & CFO
Date: November 28, 2012
For and on behalf of:-
ALIMERA SCIENCES, INC.

30









--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT REQUESTED



Exhibit 1
****
****

31
**** CERTAIN INFORMATION HAS BEEN OMITTED AND FILED SEPARATELY WITH THE
COMMISSION. CONFIDENTIAL TREATMENT HAS BEEN REQUESTED WITH RESPECT TO THE
OMITTED PORTIONS.







--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT REQUESTED



****

32
**** CERTAIN INFORMATION HAS BEEN OMITTED AND FILED SEPARATELY WITH THE
COMMISSION. CONFIDENTIAL TREATMENT HAS BEEN REQUESTED WITH RESPECT TO THE
OMITTED PORTIONS.







--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT REQUESTED



Exhibit 2
****
****

33
**** CERTAIN INFORMATION HAS BEEN OMITTED AND FILED SEPARATELY WITH THE
COMMISSION. CONFIDENTIAL TREATMENT HAS BEEN REQUESTED WITH RESPECT TO THE
OMITTED PORTIONS.







--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT REQUESTED



Exhibit 3
****
****
 
 
 
****
 
 
 
****
 
 
 
****
 
 
 
****
 
 
 
****
 
 
 
****
 
 
 
****
 
 
 
****
 
 
 
****
 
 
 
****
 
 
 


34
**** CERTAIN INFORMATION HAS BEEN OMITTED AND FILED SEPARATELY WITH THE
COMMISSION. CONFIDENTIAL TREATMENT HAS BEEN REQUESTED WITH RESPECT TO THE
OMITTED PORTIONS.







--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT REQUESTED



****
 
 
 
****
 
 
 
****
 
 
 
****
 
 
 
****
 
 
 
****
 
 
 
****
 
 
 
****
 
 
 
****
 
 
 




35
**** CERTAIN INFORMATION HAS BEEN OMITTED AND FILED SEPARATELY WITH THE
COMMISSION. CONFIDENTIAL TREATMENT HAS BEEN REQUESTED WITH RESPECT TO THE
OMITTED PORTIONS.







--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT REQUESTED





PROJECT ORDER
BETWEEN
____
AND
ALIMERA SCIENCES, INC.,
TERRITORY: ____



36







--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT REQUESTED

FORM OF PROJECT ORDER
TERRITORY : ____
This Project Order (the “Project Order”) is entered into between:
1.
____ whose principal place of business is at ____ (hereinafter referred to as
“Quintiles Commercial”), and

2.
ALIMERA SCIENCES, INC., whose principal place of business is at 6120 Windward
Parkway, Suite 290, Alpharetta, GA 30005, USA (hereinafter referred to as
“Alimera”).

NOW IT IS HEREBY AGREED as follows:-
1.
PROJECT ORDER.

This Project Order constitutes a “Project Order” under the Master Services
Agreement effective as of August 6, 2012, entered into between Quintiles
Commercial Europe Limited and Alimera (the “Master Agreement”), and is subject
to all of the terms and conditions set forth in the Master Agreement (as though
____ replaced Quintiles Commercial in each and every location where Quintiles
Commercial is referenced in the Master Agreement), which Master Agreement shall
be incorporated into this Project Order by reference, except as may be otherwise
expressly provided herein. Without limiting Clause 1.2.1 of the Master
Agreement, all claims, actions, proceedings, investigations or litigation
relating to or arising from or in connection with this Project Order, including
the Services provided hereunder, may be dealt with solely by and between the
Parties hereto.
2.
DEFINITIONS.

In this Project Order the following terms shall have the following meanings:-
“Contribution Margin”: shall mean the margin that Alimera shall pay in respect
of the Services delivered by Quintiles Commercial throughout the duration of the
Project Term and as such is applied against Quintiles Commercial’s In-Scope
Costs for providing the Services. Such margin shall be determined and applied in
accordance with Clause 2.2 of the Master Agreement. The Quintiles Commercial
In-Scope Costs plus the aforesaid Contribution Margin determines the base
Service Fees (“Base Service Fees”);
“Effective Date”: shall mean ____;
“Fees”: shall mean all base fees, _____ payable to Quintiles Commercial in
return for the Services provided to Alimera hereunder as more particularly set
out at Clause 8 hereof;
“In-Scope Costs”: shall mean the in-scope cost line items as more particularly
set out at Clause 8.2;

37

--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT REQUESTED

“Pass-Through Expenses”: shall mean the reasonable and necessary out-of-pocket
costs and expenses actually incurred by Quintiles Commercial in providing the
Services as more particularly set out at Clause 9 hereof;
“Product”: shall mean the pharmaceutical product sold in the Territory under the
Trademark ILUVIEN®;
“Quintiles Commercial Personnel”: shall mean and consist of the following
personnel in the Territory: ____; the precise numbers and allocation of
deployment of which are set out at Clause 4.1;
“Services”: shall mean the responsibilities, obligations and activities to be
performed by the Quintiles Commercial Personnel in the Territory throughout the
Project Term (as defined at Clause 3.1), as more particularly referred to
herein;
“Territory”: shall mean ____;
“Working Day”: shall mean each day on which the Quintiles Commercial Personnel
are deployed in the Territory to provide the Services (to include all related
training and territory work in the Territory but excluding all leave, which
includes without limitation, holidays, sickness, maternity, compassionate leave
and jury service).
3.
DURATION.

3.1
This Project Order shall commence with effect from the Effective Date and
thereafter shall continue in full force and effect for the fixed term period
expiring on ____ (the “Project Term”), unless this Project Order is sooner
terminated in accordance with:-

3.1.1
the provisions of the Master Agreement, or

3.1.2    the provisions of Clause 11 of this Project Order.
3.2
This Project Order may be renewed by mutual written agreement of the parties
provided always that Alimera informs Quintiles Commercial in writing of its
desire to renew this Project Order (upon terms to be agreed including, without
limitation, duration and contribution margin) not less than _____ prior to the
date of expiry of this Project Order as referred to in Clause 3.1 above.

4.
SERVICES

4.1
Services. The Services to be provided by Quintiles Commercial under this Project
Order are _____. The Services shall be performed by the Quintiles Commercial
Personnel set out in the tables below and who shall be deployed to perform the
Services with effect from their respective anticipated Start Dates (as referred
to in the table below) and thereafter shall continue to perform the Services for
such duration until the expiry of the Completion Date of Assignment as referred
to in the table below (each an “Assignment”) during the Project Term. No
amendment, modification or variation shall be made to the provisions of this
Project Order or the Services, including without limitation the number


38

--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT REQUESTED

of Quintiles Commercial Personnel providing the Services and/or their respective
anticipated Start Dates, unless mutually agreed in writing and signed by both
Parties.
Quintiles Commercial Personnel
Number of Quintiles Commercial Personnel
Earliest Anticipated Start Date of Assignment
Completion Date of Assignment
 
 
 
 
 
 
 
 



The Quintiles Commercial Personnel shall be fully deployed at all times and
operational in the field on each Working Day throughout the duration of their
Assignment under the Project Term apart from the_____.
5.
QUINTILES COMMERCIAL RESPONSIBILITIES AND OBLIGATIONS.

5.1
Supervision and Skills. Quintiles Commercial shall use all reasonable endeavours
to provide an adequate level of management support and supervision to ensure
acceptable levels of performance by the Quintiles Commercial Personnel.

5.2
Management. As employer of the Quintiles Commercial Personnel, Quintiles
Commercial shall throughout the duration of this Project Order:-

5.2.1
manage all contractual obligations in respect of the employment of the Quintiles
Commercial Personnel in the Territory, including without limitation, the payment
of all salaries, bonuses and benefits. Quintiles Commercial shall communicate
with all Quintiles Commercial Personnel as and when deemed necessary by
Quintiles Commercial, in writing or in person, at Quintiles Commercial’s cost,
and

5.2.2
ensure that the Quintiles Commercial Personnel are familiar with and comply with
the provisions of legislation, codes of practice and guidelines applicable in
the Territory.

5.3
Project Reports. Quintiles Commercial shall provide Alimera with a monthly
Project report, which shall include: _____.

5.4
Management and Discipline of the Quintiles Commercial Personnel. Quintiles
Commercial shall be responsible for the management of its Quintiles Commercial
Personnel and shall have the sole authority to remove any one or more of its
employees from the Project. Notwithstanding anything herein to the contrary,
Quintiles Commercial and Alimera hereby agree that in the following
circumstances the following shall apply:-






39

--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT REQUESTED

6.
ALIMERA RESPONSIBILITIES AND OBLIGATIONS.

6.1
Materials. Alimera shall be responsible for providing _____ to Quintiles
Commercial to support the Quintiles Commercial Personnel in the Territory.

6.2
Compliance. Alimera shall at all times be responsible for ensuring that it has
all requisite licences, approvals, permissions and consents necessary to meet
its obligations under this Project Order. Quintiles Commercial shall at all
times be responsible for ensuring that it has all requisite licences, approvals,
permissions and consents necessary to meet its obligations under this Project
Order for the entire duration of this Project Order.

7.
TARGETS.

Quintiles Commercial and Alimera shall set reasonable targets.
8.
PROJECT BUDGET - FEES (ESTIMATED AND ACTUAL).

8.1    Estimated Base Service Fees.
Based on the anticipated Start Date of each Assignment as referred to in Clause
4.1, the estimated total Base Service Fees payable by Alimera to Quintiles
Commercial for In-Scope Costs in the Territory in each calendar year of this
Project Order at the Contribution Margin shall be that as set out in the Table
below. Such estimated total Base Service Fees shall be used as the basis for
calculating the raising and settlement of invoices for inclusion within the
Payment Schedule at Clause 10.2.
8.2
In-Scope Costs included in Base Service Fees.

The In-Scope Costs provided by Quintiles Commercial and included within the Base
Service Fees are as follows:-
9.
PASS-THROUGH EXPENSES.

9.1
The estimated total Pass-Through Expenses in relation to the Services described
herein shall be Euro ___. In no event may Quintiles Commercial incur
Pass-Through Expenses in excess of such total without the prior written consent
of Alimera.

9.2
The following estimated Pass-Through Expenses (as referred to above) shall be
passed-through and paid directly by Alimera:-

9.3
At the end of each calendar month Quintiles Commercial will submit to Alimera an
invoice for the amount of Pass-Through Expenses actually incurred and payable by
Alimera during that calendar month together with a detailed itemised statement
setting out a breakdown of the Pass-Through Expenses and related items
attributed to such Quintiles Commercial Personnel in the Territory for that
calendar month, and Alimera shall pay such invoices that are undisputed within
thirty (30) days of the date of the invoice. If Alimera requires further
information including copies of applicable receipts in respect of such Pass
Through Expenses then Quintiles Commercial shall provide such


40

--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT REQUESTED

detailed information subject to a __% administration charge applied to each such
invoice for payment by Alimera.
9.4
For the avoidance of doubt the following items have not been estimated and/or
specifically provided for within the Base Service Fees or the Pass Through
Expenses referred to above and would therefore be an additional cost to Alimera
and payable by Alimera in accordance with Clause 9.3 if such costs and expenses
are incurred.

10.
TOTAL PROJECT BUDGET - PAYMENT TERMS.

10.1    Cash Neutrality and Up-front Payment.
Throughout the duration of this Project Order, Alimera hereby agrees that all
budgets and payments will be structured in an effort to maintain cash neutrality
for Quintiles Commercial (with respect to the payment of all Fees and
Pass-Through Expenses). On signature of this Project Order, Alimera shall pay to
Quintiles Commercial an up-front payment of _____equal to _____ percent of the
sum of the estimated total Fees and estimated Pass-Through Expenses in respect
of the Services to be performed in the first _____ months, which amount shall be
reconciled by Quintiles Commercial on the final invoice. On no account shall the
estimated total Project Budget be exceeded without the prior written consent of
Alimera.
10.2
Payment of Base Service Fees.

Subject at all times to the process of reconciliation as set out at Clause 10.4
hereof, Quintiles Commercial will invoice Alimera monthly at the beginning of
each monthly billing period for the agreed estimated total Base Service Fees
incurred in performing the Services (apportioned over the duration of the
Project Order) and Alimera shall pay such invoices within thirty (30) days of
the date of the invoice as more particularly set out in the Payment Schedule
below.
Payment Schedule (Estimated Base Service Fees).


10.3
Procedure and Settlement of Invoices.

With the exception of the initial up-front payment, which is due and payable
upon receipt of an undisputed invoice, all other undisputed invoices for the
payment of Fees (including all Base Service Fees) payable hereunder shall be
paid in full by Alimera in accordance with Clause 10.2 as hereinbefore
mentioned.
To facilitate the payment of all invoices raised hereunder in respect of all
such Fees and Pass-Through Expenses, Quintiles Commercial shall arrange for such
invoices to be sent directly to _____.
All payments shall be made without deduction, deferment, set-off, lien or
counter claim of any nature. All payments under this Project Order shall be
exclusive of ____ which

41

--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT REQUESTED

shall be charged to Alimera at the prevailing rate, if properly due and payable,
and shall be paid by Alimera upon receipt of a valid invoice.
10.4
Reconciliation of the Fees.

On the 31st of March, 30th of June, 30th of September and on the 31st of
December in each calendar year of this Project Order, Quintiles Commercial
shall, within fifteen working (15) days thereof, undertake a reconciliation of
the amount of Base Service Fees actually payable by Alimera hereunder as against
the estimated total Base Service Fees more particularly referred to herein at
Clause 10.2.
Furthermore, Quintiles Commercial shall within twenty (20) working days of the
expiry or the termination of this Project Order undertake a final reconciliation
of all the Fees (including Base Service Fees) actually payable by Alimera to
Quintiles Commercial hereunder.
Quintiles Commercial will provide Alimera with such information as Alimera shall
reasonably require in order to verify the calculation of each such
reconciliation. Any overpayment by Alimera will be refunded to Alimera, or any
underpayment by Alimera credited to Quintiles Commercial, within thirty (30)
days after such reconciliation to the extent that the applicable reconciliation
calculation is not being disputed by Alimera in good faith.
10.5
Currency and Currency Exchange Rates.

Having regard to the contents and application of Clause 21 of the Master
Agreement to this Project Order the currency to be used for all invoices and
payment under this Project Order shall be the Euro (the “Contracted Currency”).
10.6
Account Details.

Unless otherwise notified in writing by Quintiles Commercial the payment method
for the settlement of all invoices shall be by _____ and the details of the
applicable bank account are:
11.
EARLY TERMINATION.

11.1    Substantial Change.
11.1.1
Notwithstanding the termination provisions referred to in the Master Agreement,
but subject at all times to the provisions of Clause 11.1.2 and 11.1.3, Alimera
shall have the right (but not the obligation) to terminate this Project Order
forthwith on notice in writing to Quintiles Commercial in the event that (a) due
to regulatory and/or governmental intervention the marketing authorisation for
the sale of the Product in the Territory is withdrawn thereby preventing the
actual sale of the Product in the Territory, (b) any governmental or regulatory
agency takes any action, or raises any objection, that prevents Alimera from
marketing,


42

--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT REQUESTED

distributing, importing, exporting or selling Product or (c) if Alimera
otherwise withdraws Product from the Territory.
11.1.2
Upon receipt of such written notice by Quintiles Commercial from Alimera
pursuant to Clause 11.1.1 the parties shall cooperate to develop, mutually agree
on and execute a plan to ensure an orderly close down of the project described
in this Project Order in the Territory (“Closeout Plan”). Following such early
termination notice by Alimera, Quintiles Commercial shall use all reasonable
efforts to mitigate all costs and expenses associated with the project described
in this Project Order, as well as use all reasonable efforts to procure the
mitigation of all such costs and expenses by any agreed subcontractor performing
the Services hereunder, that may arise following receipt of such notice.

11.1.3
Notwithstanding the efforts of Quintiles Commercial to ensure an orderly close
down of the Project pursuant to Clause 11.1.2, Alimera shall pay to Quintiles
Commercial:

(a)
all Fees and Pass-Through Expenses actually incurred by Quintiles Commercial in
accordance with the terms and conditions of the Master Agreement and this
Project Order as at the effective date of termination;

(a)
all reasonable and necessary costs and expenses incurred in connection with the
mutually agreed upon Closeout Plan; and

(b)
all non-cancellable costs irrevocably and reasonably committed to by Quintiles
Commercial arising out of and directly related to the Services provided pursuant
to the Project Order in accordance with the terms and conditions of the Master
Agreement and this Project Order, provided that Quintiles Commercial has used
good faith and all commercially reasonable efforts to cancel such costs.

11.1.4
All such payments shall be paid by Alimera to Quintiles Commercial within thirty
(30) days of the date of an undisputed invoice.

12.
NOTICES.

Any notices required or permitted to be given under this Project Order by either
Party, shall be in writing, in English and shall be delivered personally, or
sent by pre-paid first-class post or recorded delivery or by commercial courier,
to the other Party required to receive the notice or communication as set out
below (unless a Party provides the other with written notice of another address
in accordance with this Clause):
If to Quintiles Commercial:





43

--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT REQUESTED

With a copy to:


Legal Department
Quintiles Commercial Europe Limited
500 Brook Drive
Green Park
Reading RG2 6UU
England


If to Alimera:


Alimera Sciences Inc.
6120 Windward Parkway
Suite 290
Alpharetta, GA 30005
USA


Attention: _____


IN WITNESS WHEREOF, this Project Order has been executed by the Parties hereto
through their duly authorised officers on the date(s) set forth below.
Signed by:     


Name (Print):     


Title:     


Date:     
For and on behalf of:-.
____


Signed by:     


Name (Print):     


Title:     


Date:     
For and on behalf of:-.
____
Signed by:     
Name (Print):     

44

--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT REQUESTED



Title:     


Date:     
For and on behalf of:-
ALIMERA SCIENCES, INC.



45

--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT REQUESTED

APPENDIX 1


TARGETS
(as provided for in Clause 7)





46